DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 16 of U.S. Patent No. 9,487,937. Although the claims at issue are not identical, they are not patentably distinct from each other for at least the following reasons:
Claim 4 of ‘937 anticipates the claimed subject matter of claims 1-20 including the requirement of a toilet, bowl, bracket, gasket, valve, valve nut, number and placement of fasteners and the adjustment of the fasteners to adjust pitch and roll of the tank.
Claim 16 of ‘937 anticipates the claimed subject matter of claims 1-20 including the requirement of a toilet, bowl, bracket, gasket, valve, valve nut, number and placement of fasteners and the adjustment of the fasteners to adjust pitch and roll of the tank.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,208,471. Although the claims at issue are not identical, they are not patentably distinct from each other for at least the following reasons:
	Claim 4 of ‘471 anticipates the claimed subject matter of claims 1, 3, 5-11, 13 and 15-20 by claiming a method of providing a bracket as claimed including the placement of the fasteners and the adjustment of a roll of a tank about a fore-aft axis.
	Claim 5 of ‘471 anticipates the claimed subject matter of claims 1, 2, 4, 6-12, 14 and 16-20 by claiming a method of providing a bracket as claimed including the placement of the fasteners and the adjustment of a pitch of a tank about a lateral axis.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,214,890. Although the claims at issue are not identical, they are not patentably distinct from each other for at least the following reasons:
Claim 7 of ‘890 anticipates the claimed subject matter of claims 1-20 including the requirement of a toilet, bowl, bracket, gasket, valve, valve nut, number and placement of fasteners and the adjustment of the fasteners to adjust pitch and roll of the tank.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,995,482. Although the claims at issue are not identical, they are not patentably distinct from each other for at least the following reasons:
Claim 1 of ‘482 anticipates the claimed subject matter of claims 1-9 and 11-20 including the requirement of a toilet, bowl, bracket, gasket, valve, valve nut, number and placement of fasteners and the adjustment of the fasteners to adjust pitch and roll of the tank.
	Claim 3 of ‘482 anticipates the additional claimed subject matter of claim 10 regarding the fasteners being arranged in a triangular pattern. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 19 of U.S. Patent No. 10,260,221 in view of US 2,108,625 (Tilden). 
Claims 1, 13 and 19 of ‘221 each anticipate the claimed subject matter of providing a bracket with three fasteners arranged in a triangle however it does not specify using the fasteners to alter the angle of the tank.
Tilden teaches a mounting bracket (30/50/74) for a toilet comprising a plurality of fasteners (42/56) and teaches that adjusting the fasteners in a non-uniform manner will alter the angle of the supported/coupled tank on the bowl (Pg. 2 C2 L49-62). 
It would have been obvious to one of ordinary skill in the art that adjusting one of the three spaced apart fasteners would adjust the angle of the tank toward or away from the region of that fastener, as taught by Tilden, thereby permitting the three fasteners of ‘221 to be used to adjust the roll and pitch of the tank to ensure its level installation without requiring expensive alterations or modifications to the bowl and/or tank.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,108,625 (Tilden) in view of US 2,167,354 (Gavin).
	Regarding claims 1 and 9-10, Tilden discloses a mounting bracket (30/50/74) for coupling a tank (2/72) and a bowl (4/60) of a toilet, the mounting bracket comprising:
	an inlet opening (32/78; Figs. 1/4/5/9);
	a ‘second’ fastener (42/56) on one side of the inlet opening;
	a ‘third’ fastener (42/56) on another side of the inlet opening (‘second’ and ‘third’ are being used for the purpose of conformity with Applicants language as used in the disclosure and later dependent claims. From Applicant’s disclosure and claims the fasteners on opposing lateral sides/left-right axis of the bracket which permit roll adjustment are listed as the second and third fastener. As the two fasteners of Tilden at least achieve this same function they are being referred to as such);
	wherein an angle of the tank with respect to the bowl is adjustable using a combination of the ‘second’ fastener and the ‘third’ fastener (Pg. 2 C2 L49-62).
	However, while Tilden discloses the use of different bracket forms and fastener placement for different toilet bowl types/mounting surfaces (Figs. 3-5 compared to Figs. 6-9) it does not specifically disclose the inclusion of three fasteners with at least one fastener rearward of the inlet opening and two fasteners forward of the inlet opening.
	Gavin teaches a toilet tank (1) and toilet bowl (5) connection comprising the use of a plurality of fasteners (11). Gavin teaches the use of three fasteners with one positioned centrally and rearward of a central opening/the water passage and two fasteners positioned forward of said central opening and spaced on opposing sides of a central lateral axis (C1 L30-36). Gavin further teaches that non-uniform adjustment of the bolts can be used to alter the angle of the tank with respect to the bowl, specifically tightening the rearward bolt to change a pitch of the tank (C2 L9-15).
	It would have been obvious to one of ordinary skill in the art to provide a third fastener and locate two fasteners forward of the central opening with the third rearward, as taught by Gavin, to permit fastening of tanks to toilet bowls having different shaped rear mounting surfaces, to uniformly spread the load of the mounted tank along/around the bowl mounting surface and/or to permit further adjustment of the tank’s angle with respect to the bowl including a forward-backward pitch of the tank.
	In regards to the requirement that and angle of the tank is adjustable using a combination of two of the three fasteners it is noted that, as discussed above, Tilden states that non-uniform adjustment of any two fasteners attaching the tank to the bowl would permit adjustment of the mounting angle of the tank and Gavin further teaches adjusting a third rearward fastener to adjust and angle of the tank. As such the resultant combination of Tilden in view of Gavin would result in a mounting bracket having three fasteners, any two of which can be adjusted non-uniformly to adjust a mounting angle of the tank.

	Regarding claims 2 and 4, the combination Tilden in view of Gavin results in a mounting bracket comprising three fasteners which are individually adjusted to alter the angle of a mounted tank. As such non-uniform adjustment of the rearward fastener and either of the forward fasteners would result in adjustments to a pitch of the tank.

	Regarding claims 3 and 5, Tilden states that non-uniform adjustment of fasteners on opposing sides of the bracket would result in a change in the angle, and as such a roll, of the tank as previously discussed. As such the resultant combination of Tilden in view of Gavin is a bracket having fasteners on different sides of the fore-aft axis and left-right axis of the bracket and it being known to an ordinary artisan and/or user that non-uniform adjustment of the fasteners on opposing sides of the left-right axis (the second and third fastener as claimed) would result in a change in a roll of the tank.

	Regarding claim 6, Tilden states the inclusion of a valve (Fig. 1) configured to connect an inlet of the bowl with an outlet of the tank, the valve comprising a valve body (20) extending through the outlet.

	Regarding claim 7, Tilden states that the bracket can include integral threads (32) in the center opening to couple to the valve body or be provided with a valve nut which engages the valve body (Pg. 2 C1 L50-52, C2 L3-8).

	Regarding claims 11 and 19, Tilden discloses a toilet comprising:
	 a tank (2/72);
	a bowl (4/60);
	a mounting bracket (30/50/74) comprising:
		an inlet opening (32/78; Figs. 1/4/5/9);
		a ‘second’ fastener (42/56) on one side of the inlet opening;
		a ‘third’ fastener (42/56) on another side of the inlet opening (‘second’ and ‘third’ are being used for the purpose of conformity with Applicants language as used in the disclosure and later dependent claims. From Applicant’s disclosure and claims the fasteners on opposing lateral sides/left-right axis of the bracket which permit roll adjustment are listed as the second and third fastener. As the two fasteners of Tilden at least achieve this same function they are being referred to as such);
	wherein an angle of the tank with respect to the bowl is adjustable using a combination of the ‘second’ fastener and the ‘third’ fastener (Pg. 2 C2 L49-62).
	However, while Tilden discloses the use of different bracket forms and fastener placement for different toilet bowl types/mounting surfaces (Figs. 3-5 compared to Figs. 6-9) it does not specifically disclose the inclusion of three fasteners with at least one fastener rearward of the inlet opening and two fasteners forward of the inlet opening.
	Gavin teaches a toilet tank (1) and toilet bowl (5) connection comprising the use of a plurality of fasteners (11). Gavin teaches the use of three fasteners with one positioned centrally and rearward of a central opening/the water passage and two fasteners positioned forward of said central opening and spaced on opposing sides of a central lateral axis (C1 L30-36). Gavin further teaches that non-uniform adjustment of the bolts can be used to alter the angle of the tank with respect to the bowl, specifically tightening the rearward bolt to change a pitch of the tank (C2 L9-15).
	It would have been obvious to one of ordinary skill in the art to provide a third fastener and locate two fasteners forward of the central opening with the third rearward, as taught by Gavin, to permit fastening of tanks to toilet bowls having different shaped rear mounting surfaces, to uniformly spread the load of the mounted tank along/around the bowl mounting surface and/or to permit further adjustment of the tank’s angle with respect to the bowl including a forward-backward pitch of the tank.
	In regards to the requirement that and angle of the tank is adjustable using a combination of two of the three fasteners it is noted that, as discussed above, Tilden states that non-uniform adjustment of any two fasteners attaching the tank to the bowl would permit adjustment of the mounting angle of the tank and Gavin further teaches adjusting a third rearward fastener to adjust and angle of the tank. As such the resultant combination of Tilden in view of Gavin would result in a mounting bracket having three fasteners, any two of which can be adjusted non-uniformly to adjust a mounting angle of the tank.

	Regarding claims 12 and 14, the combination Tilden in view of Gavin results in a toilet and mounting bracket comprising three fasteners which are individually adjusted to alter the angle of the tank when installed. As such non-uniform adjustment of the rearward fastener and either of the forward fasteners would result in adjustments to a pitch of the tank.

	Regarding claims 13 and 15, Tilden states that non-uniform adjustment of fasteners on opposing sides of the bracket would result in a change in the angle, and as such at least a roll, of the tank as previously discussed. As such the resultant combination of Tilden in view of Gavin is a toilet and bracket having fasteners on different sides of the fore-aft axis and left-right axis of the bracket and it being known to an ordinary artisan and/or user that non-uniform adjustment of the fasteners on opposing sides of the left-right axis (the second and third fastener as claimed) would result in a change in a roll of the tank.

	Regarding claim 16, Tilden states the inclusion of a valve (Fig. 1) configured to connect an inlet of the bowl with an outlet of the tank, the valve comprising a valve body (20) extending through the outlet.

	Regarding claim 17, Tilden states that the bracket can include integral threads (32) in the center opening to couple to the valve body or be provided with a valve nut which engages the valve body (Pg. 2 C1 L50-52, C2 L3-8).

	Regarding claim 20, Tilden discloses a mounting bracket (30/50/74) for coupling a tank (2/72) and a bowl (4/60) of a toilet, the mounting bracket comprising:
	an inlet opening (32/78; Figs. 1/4/5/9);
	a first fastener (42/56) on one side of the inlet opening;
	a second fastener (42/56) on another side of the inlet opening;
	wherein an angle of the tank with respect to the bowl is adjustable using a combination of the first fastener and the second fastener (Pg. 2 C2 L49-62).
	However, while Tilden discloses the use of different bracket forms and fastener placement for different toilet bowl types/mounting surfaces (Figs. 3-5 compared to Figs. 6-9) it does not specifically disclose the placement of at least one fastener rearward of the inlet opening and a second fasteners forward of the inlet opening.
	Gavin teaches a toilet tank (1) and toilet bowl (5) connection comprising the use of a plurality of fasteners (11). Gavin teaches the use of three fasteners with one positioned centrally and rearward of a central opening/the water passage and two fasteners positioned forward of said central opening and spaced on opposing sides of a central lateral axis (C1 L30-36). Gavin further teaches that non-uniform adjustment of the bolts can be used to alter the angle of the tank with respect to the bowl, specifically tightening the rearward bolt to change a pitch of the tank (C2 L9-15).
	It would have been obvious to one of ordinary skill in the art to provide a third fastener and locate two fasteners forward of the central opening with the third rearward, as taught by Gavin, to permit fastening of tanks to toilet bowls having different shaped rear mounting surfaces, to uniformly spread the load of the mounted tank along/around the bowl mounting surface and/or to permit further adjustment of the tank’s angle with respect to the bowl including a forward-backward pitch of the tank.
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tilden in view of Gavin as applied to claim 7 above, and further in view of US 7,913,328 (Halloran).
	Regarding claim 8, Tilden states that a compressible washer (48, ‘gasket’) is located between the valve body/bracket and the bowl (Fig. 1, Pg. 2 C2 L30-38, 55-60).
	However, Tilden does not expressly show how the gasket would couple to and/or over a valve nut.
	Halloran teaches a mounting bracket (12) for attaching a toilet tank (14) to a toilet bowl (16) comprising a valve nut (30) coupled to a valve body (26) which extends through a central opening of the bracket (Figs. 3-5). Halloran further teaches the inclusion of a gasket (32) which is disposed around the valve nut (Fig. 5) and which permits adjustment of the roll and pitch of the tank during installation (C2 L11-14).
	It would have been obvious to one of ordinary skill in the art to provide a gasket configured to installed around the valve nut, as taught by Halloran, so that the gasket can form and maintain a seal regardless of adjustments made to the angle of the tank during installation.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tilden in view of Gavin as applied to claim 17 above, and further in view of Halloran.
	Regarding claim 18, Tilden states that a compressible washer (48, ‘gasket’) is located between the valve body/bracket and the bowl (Fig. 1, Pg. 2 C2 L30-38, 55-60).
	However, Tilden does not expressly show how the gasket would couple to and/or over a valve nut.
	Halloran teaches a mounting bracket (12) for attaching a toilet tank (14) to a toilet bowl (16) comprising a valve nut (30) coupled to a valve body (26) which extends through a central opening of the bracket (Figs. 3-5). Halloran further teaches the inclusion of a gasket (32) which is disposed around the valve nut (Fig. 5) and which permits adjustment of the roll and pitch of the tank during installation (C2 L11-14).
	It would have been obvious to one of ordinary skill in the art to provide a gasket configured to installed around the valve nut, as taught by Halloran, so that the gasket can form and maintain a seal regardless of adjustments made to the angle of the tank during installation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2,590,471 (Smith) teaches a system for mounting and aligning a toilet tank on a toilet bowl. Smith, recognizing that two fasteners may not provide full alignment (C1 L17-22), teaches providing three fasteners arranged in a triangle with one rear of a central opening and two forward of a central opening (Fig. 1) with adjustment of the fasteners permitting alignment of the tank (C1 L28-36; C2 L40-51). However Smith does not teach the use of a bracket assembly.

	US 2,743,460 (Youngstrom) teaches a mounting bracket for a toilet comprising a first and second fastener, the fasteners capable of being located forward or rearward of a central opening depending on the construction/arrangement of the toilet bowl to which it is mounted.

	US 3,142,845 (Fulton) teaches the provision of a solid bracket like structure that installs beneath the back lip of a toilet bowl to support a three fastener toilet mounting arrangement with the fasteners arranged in a triangle (Fig. 1) such as that taught by Smith (discussed above). However this bracket like structure is installed beneath the rear portion of the bowl.

	US 4,757,560 (Grimstad) teaches a mounting assembly for coupling a toilet tank and a toilet bowl comprising a bracket assembly with three fastener positions with one rearward of a central opening and on a central axis and two forward of said central opening and spaced on opposing sides of said central axis.

	US 5,295,273 (Unger) teaches a mounting assembly for mounting a toilet tank to a toilet bowl comprising three fasteners spaced in a triangular formation with one rearward of a central opening and two forward of the central opening (Fig. 4). However while the assembly includes a gasket (20) interspaced between the tank and bowl the bracket-like cradle (80) is located within the tank.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754